Citation Nr: 1000432	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-13 748	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for left rib pain and 
protrusion. 

3.  Entitlement to service connection for residuals of 
photoreactive (PPK) surgery.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for bilateral 
conjunctivitis.

6.  Entitlement to service connection for bilateral otitis 
media. 

7.  Entitlement to service connection for a right ankle 
disorder.

8.  Entitlement to service connection for sinusitis.

9.  Entitlement to service connection for allergic rhinitis.

10.  Entitlement to service connection for hepatitis C.

11.  Entitlement to an initial evaluation in excess of 20 
percent for Peyronie's disease with erectile dysfunction and 
bilateral varicoceles.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to September 
2004.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision issued 
in November 2004 by the VA RO in Seattle, Washington (Seattle 
RO).  Subsequently, the claims file was transferred to the 
Hartford, Connecticut RO (Hartford RO).

In January 2007, the Veteran and his spouse testified in 
support of these claims before a Decision Review Officer 
(DRO) at the Hartford RO.  Additionally, the Veteran 
testified during a Travel Board hearing before the 
undersigned Acting Veterans Law Judge at the Hartford RO, in 
July 2009.  An October 2009 letter informed the Veteran that 
the Board was not able to produce a written transcript of the 
hearing before the undersigned.  The Veteran elected to 
request a second hearing before the Board at the RO (Travel 
Board).  Therefore, the case must be remanded in order to 
schedule and provide the Veteran with a new hearing.  38 
C.F.R. § 20.717 (2009).  

The Board addresses the claims of entitlement to service 
connection for bilateral otitis media, for a right ankle 
disorder, for sinusitis, for llergic rhinitis and for 
hepatitis C in the REMAND section of this decision, below, 
and REMANDS these claims to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. 


FINDING OF FACT

On July 22, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that he wished to withdraw his appeal on the claims of 
entitlement to service connection for hearing loss in the 
right ear, for left rib pain and protrusion, for residuals of 
PPK surgery, for a heart disorder and for bilateral 
conjunctivitis and entitlement to an initial evaluation in 
excess of 20 percent for Peyronie's disease with erectile 
dysfunction and bilateral varicoceles.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for hearing 
loss in the right ear are met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for left rib 
pain and protrusion are met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

3.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for residuals 
of PPK surgery are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

4.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for a heart 
disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

5.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for bilateral 
conjunctivitis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

6.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for Peyronie's disease with erectile 
dysfunction and bilateral varicoceles are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  The appellant or his 
authorized representative may request a withdrawal.  38 
C.F.R. § 20.204 (2009).  

In this case, on July 22, 2009, prior to the promulgation of 
a decision in the appeal, the Board received notification 
from the Veteran that he wished to withdraw his appeal on the 
claims of entitlement to service connection for hearing loss 
in the right ear, for left rib pain and protrusion, for a 
heart disorder, for bilateral conjunctivitis and for 
residuals of PPK surgery and entitlement to an initial 
evaluation in excess of 20 percent for Peyronie's disease 
with erectile dysfunction and bilateral varicoceles.  With 
regard to these claims, there thus remain no allegations of 
errors of fact or law for appellate consideration and the 
Board does not have jurisdiction to review the appeal.


ORDER

The appeal on the claim of entitlement to service connection 
for hearing loss in the right ear is dismissed.

The appeal on the claim of entitlement to service connection 
for left rib pain and protrusion is dismissed.

The appeal on the claim of entitlement to service connection 
for residuals of PPK surgery is dismissed.

The appeal on the claim of entitlement to service connection 
for a heart disorder is dismissed.

The appeal on the claim of entitlement to service connection 
for bilateral conjunctivitis is dismissed.

The appeal on the claim of entitlement to an initial 
evaluation in excess of 20 percent for Peyronie's disease 
with erectile dysfunction and bilateral varicoceles is 
dismissed.  


REMAND

The Veteran also claims entitlement to service connection for 
bilateral otitis media, a right ankle disorder, sinusitis, 
allergic rhinitis and hepatitis C.  Additional action is 
necessary before the Board decides these claims.

As noted above, the Board was unable to produce a transcript 
of the Travel Board hearing held at the Hartford RO in July 
2009.  The Veteran is therefore entitled to another hearing 
before the Board.  In a written statement received at the 
Board in November 2009, the Veteran indicated that he again 
wants to appear before the Board at the RO.  Based on this 
request, this case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the Hartford RO at the 
earliest available opportunity.  The RO 
should notify the Veteran and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2009).  After the hearing, 
the claims file should be returned to the 
Board for further consideration in 
accordance with current appellate 
procedures.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the remanded claims.  The Veteran 
need not act unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


